Exhibit 10.1

 

SHARE EXCHANGE AGREEMENT

 

This SHARE EXCHANGE AGREEMENT (hereinafter referred to as “this Agreement”)
dated as of August 8, 2018, by and among Noble Vici Group, Inc., a Delaware
corporation (“NVGI” or the “Company”), Noble Vici Private Limited, a Singapore
corporation (“NVPL”) and each of the undersigned parties (each, an “Investor,”
and collectively, the “Investors”).

 

W I T N E S S E T H:

 

WHEREAS, NVPL, a Singapore corporation, is in the IoT, Big Data, Blockchain and
E-commerce business;

 

WHEREAS, NVGI desires to acquire, and the Investors desire to sell, up to One
Hundred Percent (100%) of NVPL, or up to One Million and One (1,000,001) shares
of the issued and outstanding ordinary shares of NVPL (“NVPL Ordinary Stock”),
from the Investors in consideration of up to One Hundred and Forty Million
(140,000,000) shares of NVGI’s common stock, par value $0.0001 (“Common Stock”),
at a value of $1.70 per share of Common Stock (the “Exchange”), on the terms and
conditions set forth below;

 

WHEREAS, the parties herein desire the Exchange to be a tax-free exchange under
the Internal Revenue Code.

 

NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties and agreements set forth herein, the parties hereto
agree as follows:

 

ARTICLE I

Definitions

 

In addition to terms defined elsewhere in this Agreement, the following terms
when used in this Agreement shall have the meanings indicated below:

 

“Affiliate” shall mean with respect to a specified Person, any other Person
which, directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with such Person, and without limiting
the generality of the foregoing, includes, with respect to a Person (a) any
other Person which beneficially owns or holds ten percent (10%) or more of any
class of voting securities or other securities convertible into voting
securities of such Person or beneficially owns or holds ten percent (10%) or
more of any other equity interests in such Person, (b) any other Person with
respect to which such Person beneficially owns or holds ten percent (10%) or
more of any class of voting securities or other securities convertible into
voting securities of such Person, or owns or holds ten percent (10%) or more of
the equity interests of the other Person, and (c) any director or senior officer
of such Person. For purposes of this definition, the term “control” (including,
with correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
by contract or otherwise.

 

“Agreement” shall mean this Share Exchange Agreement together with all exhibits
and schedules referred to herein, which exhibits and schedules are incorporated
herein and made a part hereof.

 

“Closing” shall have the meaning set forth in Section 2.2.

 

“Closing Date” shall mean the date that the Closing takes place.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Commission or SEC” shall mean the United States Securities and Exchange
Commission.

 

“Commission Reports” shall mean the Forms 10-K, 10-Q, 8-K, and other Commission
filings required by the Securities Exchange Act of 1934, as amended, and
Securities Act of 1933, as amended, which have been filed by the Company with
the Commission as at the date of this Agreement.

 

 

 



 1 

 

 

“Company” shall have the meaning set forth in the recitals.

 

“Company Common Stock” shall mean the common stock of the Company at par value
of USD0.0001 per share.

 

“Company Loss” shall have the meaning set forth in Section 5.5.

 

“Confidential Information” means any information concerning the businesses and
affairs of NVPL or the Company that is not already generally available to the
public.

 

“Consideration” shall mean the consideration of One Hundred and Forty Million
(140,000,000) shares of the Company’s Common Stock, par value $0.0001 to be
issued by the Company to the Investors for the acquisition by the Company of One
Million and One (1,000,001) shares of the NVPL Ordinary Stock (representing
approximately 100% of the total issued and outstanding shares of the NVPL
Ordinary Stock).

 

“Effective Time” shall have the meaning set forth in Section 2.3.

 

“Environmental Laws” shall have the meaning set forth in Section 3.18.

 

“Exchange” shall have the meaning set forth in the recitals.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Exchange Documents” shall have the meaning set forth in Section 3.2.

 

“Financial Statements” shall mean NVPL’s balance sheets, statement of
operations, changes in stockholders’ equity and cash flow as of and for the
fiscal years ended March 31, 2018 and 2017. Financial statements for the years
ended March 31, 2018 and 2017, shall be audited, in accordance with US GAAP by a
PCAOB registered auditor acceptable to NVPL in its discretion.

 

“GAAP” shall mean United States generally accepted accounting principles.

 

“Guaranty” shall mean, as to any Person, all liabilities or obligations of such
Person, with respect to any indebtedness or other obligations of any other
Person, which have been guaranteed, directly or indirectly, in any manner by
such Person, through an agreement, contingent or otherwise, to purchase such
indebtedness or obligation, or to purchase or sell property or services,
primarily for the purpose of enabling the debtor to make payment of such
indebtedness or obligation or to guarantee the payment to the owner of such
indebtedness or obligation against loss, or to supply funds to or in any manner
invest in the debtor.

 

“Investor Representative” shall have the meaning set forth in Section 2.7.

 

“Investors” shall have the meaning set forth in the recitals.

 

“Investments” shall mean, with respect to any Person, all advances, loans or
extensions of credit to any other Person (except for extensions of credit to
customers in the ordinary course of business), all purchases or commitments to
purchase any stock, bonds, notes, debentures or other securities of any other
Person, and any other investment in any other Person, including partnerships or
joint ventures (whether by capital contribution or otherwise) or other similar
arrangement (whether written or oral) with any Person, including, but not
limited to, arrangements in which (i) the first Person shares profits and losses
of the other Person, (ii) any such other Person has the right to obligate or
bind the first Person to any third party, or (iii) the first Person may be
wholly or partially liable for the debts or obligations of such partnership,
joint venture or other entity.

 

 

 



 2 

 

 

“Knowledge” shall mean, in the case of any Person who is an individual,
knowledge that a reasonable individual under similar circumstances would have
after such reasonable investigation and inquiry as such reasonable individual
would under such similar circumstances make, and in the case of a Person other
than an individual, the knowledge that a senior officer, director or manager of
such Person, or any other Person having responsibility for the particular
subject matter at issue of such Person, would have after such reasonable
investigation and inquiry as such senior officer, director, manager or
responsible Person would under such similar circumstances make.

 

“Law” and “Laws” shall mean any federal, state, local or foreign statute, law,
ordinance, regulation, rule, code, order or other requirement or rule of law.

 

“Liabilities” shall mean any direct or indirect indebtedness, liability, claim,
loss, damage, deficiency, obligation or responsibility, fixed or unfixed, choate
or inchoate, liquidated or unliquidated, secured or unsecured, accrued,
absolute, contingent or otherwise, including, without limitation, liabilities on
account of taxes, other governmental charges or Litigation, whether or not of a
kind required by GAAP or International Financial Reporting Standards, as
applicable, to be set forth on a financial statement.

 

“Litigation” shall mean any actions, suits, investigations, claims or
proceedings.

 

“Material Adverse Effect” shall mean any event or condition of any character
which has had or could reasonably be expected to have a material adverse effect
on the condition (financial or otherwise), results of operations, assets,
liabilities, properties, or business of the Company or NVPL, as applicable.

 

“Person” shall mean any natural person, corporation, unincorporated
organization, partnership, association, limited liability company, joint stock
company, joint venture, trust or government, or any agency or political
subdivision of any government or any other entity.

 

“NVPL” shall mean Noble Vici Private Limited (Company No.: 201808228E), a
Singapore company incorporated under the laws of Singapore having its registered
office at 1 Raffles Place, #33-02, One Raffles Place Tower One, Singapore
048616, Singapore.

 

“NVPL Certificates” shall have the meaning set forth in Section 2.4.

 

“NVPL Ordinary Stock” shall mean the ordinary stock of NVPL.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Sold NVPL Stock” shall have the meaning set forth in Section 2.4.

 

“Subsidiary” of any Person shall mean any Person, whether or not capitalized, in
which such Person owns, directly or indirectly, an equity interest of more than
fifty percent (50%), or which may effectively be controlled, directly or
indirectly, by such Person.

 

“Tax” and “Taxes” shall mean (i) all income, excise, gross receipts, ad valorem,
sales, use, employment, franchise, profits, gains, property, transfer, payroll,
withholding, severance, occupation, social security, unemployment compensation,
alternative minimum, value added, intangibles or other taxes, fees, stamp taxes,
duties, charges, levies or assessments of any kind whatsoever (whether payable
directly or by withholding), together with any interest and any penalties,
fines, additions to tax or additional amounts imposed by any governmental or
regulatory authority with respect thereto, (ii) any liability for the payment of
any amounts of the type described in (i) as a result of being a member of a
consolidated, combined, unitary or aggregate group for any Taxable period, and
(iii) any liability for the payment of any amounts of the type described in (i)
or (ii) as a result of being a transferee or successor to any person or as a
result of any express or implied obligation to indemnify any other Person.

 

“Tax Returns” shall mean returns, declarations, reports, claims for refund,
information returns or other documents (including any related or supporting
schedules, statements or information) filed or required to be filed in
connection with the determination, assessment or collection of any Taxes of any
party or the administration of any laws, regulations or administrative
requirements relating to any Taxes.

 

 

 



 3 

 

 

“Termination Date” shall have the meaning set forth in Section 6.6.

 

The words “hereof”, “herein” and “hereunder” and the words of similar import
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. The terms defined in the singular shall have a comparable
meaning when used in the plural and vice versa.

 

ARTICLE II

Transactions; Terms of Share Exchange; Manner of Exchange

 

2.1       Exchange of Shares. Subject to the terms and conditions of this
Agreement, at the Effective Time (as defined below):

 

(a)             At the direction of the Investor Representative, the Company
shall issue to the Investors up to an aggregate of 140,000,000 shares of Company
Common Stock in accordance with Section 2.4 hereof;

 

 

(b)             Each Investor shall deliver to the Company the original NVPL
Certificates evidencing the Sold NVPL Stock and all appropriately executed
transfer documents in favor of the Company, in order to effectively transfer to
the Company the right, title and interest in and to the Sold NVPL Stock;

 

 

(c)             the Exchange shall be consummated pursuant to the terms of this
Agreement, which has been approved and adopted by the Boards of Directors of the
Company; and

 

(d)             the Securities issued by the Company in connection with this
Share Exchange Agreement are issued pursuant to the exemption from registration
contained in Regulation S of the Securities Act of 1933.

 

2.2       Time and Place of Closing. The closing of the transactions
contemplated hereby (the “Closing”) will take place at 10:00 A.M. on the date
following the satisfaction or waiver of all conditions to the obligations of the
parties to consummate the transactions contemplated hereby as set forth in
Article VI (other than conditions with respect to actions the respective parties
will take at the Closing itself) (the “Closing Date”). The Closing shall be held
at the principal office of the Company, or at such other location or time as may
be mutually agreed upon by the parties. The parties agree to take all necessary
and prompt actions so as to complete the Closing on or before July 20, 2018, or
at such other date as may be agreed to by the parties in writing.

 

2.3       Effective Time. The Exchange and other transactions contemplated by
this Agreement shall become effective on the Closing Date (the “Effective
Time”).

 

2.4 Exchange of Shares. At the Closing, the Investors shall surrender all the
share certificates or records which represent in the aggregate of One Million
and One (1,000,001) shares of the NVPL Ordinary Stock (representing up to 100%
of the total issued and outstanding shares of NVPL Ordinary Stock)
(collectively, the “Sold NVPL Stock”) immediately prior to the Closing Date (the
“NVPL Certificates”), and the respective Investors shall at the Effective Time
receive in exchange therefor that number of shares of the Company Common Stock
at an exchange ratio of One NVPL Ordinary Stock for One Hundred and Forty shares
of the Company Common Stock.

 

2.5       Legend On Securities. Each certificate for the shares of the Company
Common Stock to be issued to any of the Investors as part of the Consideration
shall bear substantially the following legend:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “US SECURITIES ACT”), OR THE
SECURITY LAWS OF ANY STATE OF THE UNITED STATES. THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE U.S. SECURITIES ACT AND IN ACCORDANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN EXEMPTION OR EXCLUSION FROM
STATE SECURITIES LAWS. HEDGING TRANSACTION INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE U.S. SECURITIES ACT”.

 

 

 



 4 

 

 

2.6       Investor Representative. The Investors hereby designate Eldee Tang Wai
Chong to serve as the investor representative (the “Investor Representative”).
The Investors agree that: (i) the instructions of the Investor Representative to
the Company and the acts or omissions of the Investor Representative shall be
conclusively deemed to be the instructions, acts or omissions of all of the
Investors, and that the Company shall be entitled to rely on such instructions,
acts or omissions as if such instructions, actions or omissions were received
from or performed or omitted to be performed by all of the Investors; and (ii)
all notice and items delivered to the Investor Representative shall be
conclusively deemed delivered to all of the Investors.

 

ARTICLE III

Representations and Warranties of the Company

 

In order to induce the Investors to enter into this Agreement and to consummate
the transactions contemplated hereby, the Company makes the representations and
warranties set forth below to NVPL and the Investors.

 

3.1       Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware. The
Company has all requisite corporate power and authority to carry on its business
as presently conducted. The Company is duly qualified to transact business and
is in good standing as a foreign corporation in all jurisdictions where the
ownership or leasing of its properties or the conduct of its business requires
such qualification except where the failure to so qualify would not have a
Material Adverse Effect on the Company.

 

3.2       Authorization; Enforceability. The execution, delivery and performance
of this Agreement by the Company and all other agreements to be executed,
delivered and performed by the Company pursuant to this Agreement (collectively,
the “Exchange Documents”) and the consummation by the Company of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite corporate or individual action on the part of the Company. This
Agreement and the Exchange Documents have been duly executed and delivered by
the Company, and constitute the legal, valid and binding obligation of the
Company, assuming the due authorization, execution and delivery of this
Agreement by the Investors, enforceable in accordance with their respective
terms, except to the extent that their enforcement is limited by bankruptcy,
insolvency, reorganization or other laws relating to or affecting the
enforcement of creditors’ rights generally and by general principles of equity.

 

3.3       No Violation or Conflict. To the Knowledge of the Company, the
execution, delivery and performance of this Agreement and the Exchange Documents
by the Company, and the consummation by the Company of the transactions
contemplated hereby and thereby: (a) do not violate or conflict with any
provision of law or regulation (whether federal, state or local) of the United
States of America, or any writ, order or decree of any court or governmental or
regulatory authority, or any provision of the Company’s Articles of
Incorporation or Bylaws; and (b) do not and will not, with or without the
passage of time or the giving of notice, result in the breach of, or constitute
a default (or an event that with notice or lapse of time or both would become a
default), cause the acceleration of performance, give to others any right of
termination, amendment, acceleration or cancellation of or require any consent
under, or result in the creation of any lien, charge or encumbrance upon any
property or assets of the Company pursuant to any instrument or agreement to
which the Company is a party or by which the Company or its properties may be
bound or affected, other than instruments or agreements as to which consent
shall have been obtained at or prior to the Closing.

 

3.4       Consents of Governmental Authorities and Others. To the Knowledge of
the Company, other than in connection with the provisions of the Exchange Act,
and the Securities Act, no consent, approval, order or authorization of, or
registration, declaration, qualification or filing with any federal, state or
local governmental or regulatory authority, or any other Person, is required to
be made by the Company in connection with the execution, delivery or performance
of this Agreement by the Company or the consummation by the Company of the
transactions contemplated hereby, excluding the execution, delivery and
performance of this Agreement by the Investors.

 

 

 



 5 

 

 

3.5       Conduct of Business. Since March 31, 2017, the Company has conducted
its business in the ordinary and usual course consistent with past practices and
there has not occurred any Material Adverse Effect on the Company. Except as
disclosed in the Commission Reports, the Company has not (a) amended its
Articles of Incorporation or Bylaws; (b) issued, sold or authorized for issuance
or sale, shares of any class of its securities (including, but not limited to,
by way of stock split or dividend) or any subscriptions, options, warrants,
rights or convertible securities or entered into any agreements or commitments
of any character obligating it to issue or sell any such securities; (c)
redeemed, purchased or otherwise acquired, directly or indirectly, any shares of
its capital stock or any option, warrant or other right to purchase or acquire
any such capital stock; (d) suffered any damage, destruction or loss, whether or
not covered by insurance, which has had or could reasonably be expected to have
a Material Adverse Effect; granted or made any mortgage or pledge or subjected
itself or any of its properties or assets to any lien, charge or encumbrance of
any kind; (f) made or committed to make any capital expenditures in excess of
USD100,000; (g) become subject to any guaranty; (h) granted any increase in the
compensation payable or to become payable to directors, officers or employees
(including, without limitation, any such increase pursuant to any severance
package, bonus, pension, profit-sharing or other plan or commitment); (i)
entered into any agreement which would be a material agreement, or amended or
terminated any existing material agreement; (j) to the Knowledge of the Company,
been named as a party in any Litigation, or become the focus of any
investigation by any government or regulatory agency or authority; (k) declared
or paid any dividend or other distribution with respect to its capital stock; or
(l) to the Knowledge of the Company, experienced any other event or condition of
any character which has had, or could reasonably be expected to have, a Material
Adverse Effect on the Company.

 

3.6       Litigation. There is no Litigation pending or, to the Knowledge of the
Company, threatened before any court or by or before any governmental or
regulatory authority or arbitrator, (a) affecting the Company (as plaintiff or
defendant) or (b) against the Company relating to the Company Common Stock or
the transactions contemplated by this Agreement.

 

3.7       Brokers. The Company has not employed any broker or finder, nor has it
nor will it incur, directly or indirectly, any broker’s, finder’s, investment
banking or similar fees, commissions or expenses in connection with the
transactions contemplated by this Agreement or the Exchange Documents.

 

3.8       Compliance. To the Knowledge of the Company, the Company is in
compliance with all federal, state, local and foreign laws, ordinances,
regulations, judgments, rulings, orders and other requirements applicable to the
Company and its assets and properties. To the Knowledge of the Company, the
Company is not subject to any judicial, governmental or administrative inquiry,
investigation, order, judgment or decree.

 

3.9       Charter, Bylaws and Corporate Records. The Commission Reports contain
true, correct and complete copies of (a) the Articles of Incorporation of the
Company, as amended and in effect on the date hereof, (b) the Bylaws of the
Company, as amended and in effect on the date hereof.

 

3.10 Subsidiaries. The Company has no Subsidiary.

 

3.11       Capitalization. As of the date of this Agreement, the authorized
capital stock of the Company consists of 3,000,000,000 shares of common stock,
USD $0.0001 par value per share, and 50,000,000 shares of preferred stock, par
value $0.001, of which as of the date of this Agreement, 2,663,161 shares of the
Company Common Stock and 0 shares of preferred stock are issued and outstanding.
All shares of outstanding Company Common Stock have been duly authorized, are
validly issued and outstanding, and are fully paid and non-assessable.

 

3.12       Rights, Warrants, Options. Except as set forth in the Commission
Reports, there are no outstanding (a) securities or instruments convertible into
or exercisable for any of the capital stock or other equity interests of the
Company; (b) options, warrants, subscriptions, puts, calls, or other rights to
acquire capital stock or other equity interests of the Company; or (c)
commitments, agreements or understandings of any kind, including employee
benefit arrangements, relating to the issuance or repurchase by the Company of
any capital stock or other equity interests of the Company, or any instruments
convertible or exercisable for any such securities or any options, warrants or
rights to acquire such securities.

 

3.13       Commission Filings and Financial Statements. To the Company’s
Knowledge, all of the Commission Reports required to be filed by the Company
have been filed with the Commission for the periods indicated in the definition
of Commission Reports, and as of the date filed, each of the Commission Reports
were true, accurate and complete in all material respects and did not omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading. The financial statements included in the
Commission Reports of the Company: (a) have been prepared in accordance with the
books of account and records of the Company; (b) fairly present, and are true,
correct and complete statements in all material respects of the Company’s
financial condition and the results of its operations at the dates and for the
periods specified in those statements; and (c) have been prepared in accordance
with GAAP consistently applied with prior periods.

 

 

 



 6 

 

 

3.14       Absence of Undisclosed Liabilities. Other than as disclosed by the
Commission Reports and the financial statements of the Company included in the
Commission Reports, the Company does not have any Liabilities. The Company has
no Knowledge of any circumstances, conditions, events or arrangements which may
hereafter give rise to any Liabilities of the Company.

 

3.15       Real Property. The Company does not own any fee simple interest in
real property. The Company does not lease, sublease, or have any other
contractual interest in any real property.

 

3.16       Benefit Plans and Agreements. Except as disclosed in the Commission
Reports, the Company is not a party to any Benefit Plan (as defined in Section
4.17) or employment agreement under which the Company currently has an
obligation to provide benefits to any current or former employee, officer,
director, consultant or advisor of the Company.

 

3.17       Material Agreements. Except as disclosed in the Commission Reports,
the Company has no other material written and oral contracts or agreements
including without limitation any: (i) contract resulting in a commitment or
potential commitment for expenditure or other obligation or potential
obligation, or which provides for the receipt or potential receipt, involving in
excess of One Hundred Thousand Dollars (USD100,000.00) in any instance, or
series of related contracts that in the aggregate give rise to rights or
obligations exceeding such amount; (ii) indenture, mortgage, promissory note,
loan agreement, guarantee or other agreement or commitment for the borrowing or
lending of money or encumbrance of assets involving more than One Hundred
Thousand Dollars (USD100,000.00) in each instance; (iii) agreement which
restricts the Company from engaging in any line of business or from competing
with any other Person; or (iv) any other contract, agreement, instrument,
arrangement or commitment that is material to the condition (financial or
otherwise), results of operation, assets, properties, liabilities, or business
of the Company (collectively, and together with the employment agreements,
Employee Benefit Plans and all other agreements required to be disclosed on any
schedule to this Agreement, the “Material Company Agreements”).

 

3.18       Disclosure. No representation or warranty of the Company contained in
this Agreement, and no statement, report, or certificate furnished by or on
behalf of the Company to Investor pursuant hereto or in connection with the
transactions contemplated hereby, contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading or omits to state a material fact
necessary in order to provide Investor with full and proper information as to
the business, financial condition, assets, liabilities, and results of operation
of the Company and the value of the properties or the ownership of the Company.

 

ARTICLE IV
Representations and Warranties of the Investors

 

In order to induce the Company to enter into this Agreement and to consummate
the transactions contemplated hereby, NVPL and each Investor hereby severally
and not jointly makes the representations and warranties set forth below to the
Company. The parties agree that except for the representations and warranties
set forth in Sections 4.2, 4.6, 4.9 and 4.20, each representation made by the
Investors in this Article IV is made to the best Knowledge of such Investor.

 

4.1       Organization. NVPL is a Singapore company duly organized, validly
existing and in good standing under the laws of Singapore. NVPL has all
requisite corporate power and authority to carry on its business as presently
conducted. NVPL is duly qualified to transact business in Singapore and is in
good standing as a foreign corporation in all jurisdictions where the ownership
or leasing of its properties or the conduct of its business requires such
qualification except where the failure to so qualify would not have a Material
Adverse Effect on NVPL.

 

4.2       Authorization; Enforceability. NVPL and each Investor have the
capacity to execute, deliver and perform this Agreement. This Agreement and all
other documents executed and delivered by NVPL and Investor pursuant to this
Agreement have been duly executed and delivered and constitute the legal, valid
and binding obligations of NVPL and Investor, as applicable, assuming the due
authorization, execution and delivery of this Agreement by the Company,
enforceable in accordance with their respective terms, except to the extent that
their enforcement is limited by bankruptcy, insolvency, reorganization or other
laws relating to or affecting the enforcement of creditors’ rights generally and
by general principals of equity.

 

 

 



 7 

 

 

4.3       No Violation or Conflict. The execution, delivery and performance of
this Agreement and the other documents contemplated hereby by NVPL and Investor,
and the consummation by Investor of the transactions contemplated hereby: (a) do
not violate or conflict with any provision of law or regulation of Singapore, or
any writ, order or decree of any court or governmental or regulatory authority,
or any provision of NVPL’s memorandum and articles of association; and (b) do
not and will not, with or without the passage of time or the giving of notice,
result in the breach of, or constitute a default (or an event that with notice
or lapse of time or both would become a default), cause the acceleration of
performance, give to others any right of termination, amendment, acceleration or
cancellation of or require any consent under, or result in the creation of any
lien, charge or encumbrance upon any property or assets of NVPL pursuant to any
instrument or agreement to which NVPL is a party or by which NVPL or its
properties may be bound or affected, other than instruments or agreements as to
which consent shall have been obtained at or prior to the Closing.

 

4.4        Consents of Governmental Authorities and Others. No consent, approval
or authorization of, or registration, qualification or filing with governmental
or regulatory authority, or any other Person, is required to be made by NVPL or
Investor in connection with the execution, delivery or performance of this
Agreement by NVPL or Investor, as applicable, or the consummation by NVPL or
Investor of the transactions contemplated hereby, excluding the execution,
delivery and performance of this Agreement by the Company.

 

4.5        Litigation. There is no Litigation pending or threatened before any
court or by or before any governmental or regulatory authority or arbitrator (a)
affecting NVPL (as plaintiff or defendant) or (b) against NVPL relating to NVPL
Ordinary Stock or the transactions contemplated by this Agreement.

 

4.6       Brokers. None of NVPL nor Investor has employed any broker or finder,
and has not incurred and will not incur, directly or indirectly, any broker’s,
finder’s, investment banking or similar fees, commissions or expenses in
connection with the transactions contemplated by this Agreement or the Exchange
Documents.

 

4.7       Compliance. NVPL is in compliance with all ordinances, regulations,
judgments, rulings, orders and other requirements imposed by the government of
the Singapore applicable to NVPL and its assets and properties, except where
such noncompliance would not have a Material Adverse Effect on NVPL. To the
Knowledge of NVPL and Investor, it is not subject to any judicial, governmental
or administrative inquiry, investigation, order, judgment or decree.

 

4.8       Charter, Bylaws and Corporate Records. The Company has been provided
with true, correct and complete copies of (a) the memorandum and articles of
association of NVPL, as amended and in effect on the date hereof and (b) the
minute book of NVPL (containing all corporate proceedings from the date of
incorporation). Such minute book contains accurate records of all meetings and
other corporate actions of the board of directors, committees of the board of
directors, incorporators and shareholders of NVPL from the date of its
incorporation to the date hereof which were memorialized in writing.

 

4.9       Capitalization. As of the date of this Agreement, the authorized
capital stock of NVPL is 1,000,001 consisting of One Million and One (1,000,001)
shares of NVPL Ordinary Stock at $0.20 per share. NVPL has issued and
outstanding One Million and One (1,000,001) shares of NVPL Ordinary Stock. The
issued and outstanding shares of NVPL Ordinary Stock constitute one hundred
percent (100%) of the issued and outstanding capital stock of NVPL. All of the
outstanding shares of NVPL Ordinary Stock have been duly authorized, are validly
issued and outstanding, and are fully paid and non-assessable. There are no
dividends which have accrued or been declared but are unpaid on the capital
stock of NVPL.

 

4.10       Subsidiaries. NVPL has two Subsidiaries, Noble Infotech Applications
Private Limited and VenVici Private Limited. These Subsidiaries are wholly owned
by NVPL.

 

4.11       Rights, Warrants, Options. There are no outstanding: (a) securities
or instruments convertible into or exercisable for any of the capital stock or
other equity interests of NVPL; (b) options, warrants, subscriptions or other
rights to acquire capital stock or other equity interests of NVPL; or (c)
commitments, agreements or understandings of any kind, including employee
benefit arrangements, relating to the issuance or repurchase by NVPL of any
capital stock or other equity interests of NVPL, or any instruments convertible
or exercisable for any such securities or any options, warrants or rights to
acquire such securities.

 

 

 



 8 

 

 

4.12       Conduct of Business. Except as set forth below, since March 31, 2017,
NVPL has conducted its business in the ordinary and usual course consistent with
past practices and there has not occurred any Material Adverse Effect in the
condition (financial or otherwise), results of operations, properties, assets,
liabilities, or business of NVPL. Since March 31, 2017, NVPL has not (a) amended
its memorandum and articles of association; (b) issued, sold or authorized for
issuance or sale, shares of any class of its securities (including, but not
limited to, by way of stock split or dividend) or any subscriptions, options,
warrants, rights or convertible securities or entered into any agreements or
commitments of any character obligating it to issue or sell any such securities;
(c) redeemed, purchased or otherwise acquired, directly or indirectly, any
shares of its capital stock or any option, warrant or other right to purchase or
acquire any such capital stock; (d) suffered any damage, destruction or loss,
whether or not covered by insurance, which has had or could reasonably be
expected to have a Material Adverse Effect on any of its properties, assets, or
business; granted or made any mortgage or pledge or subjected itself or any of
its properties or assets to any lien, charge or encumbrance of any kind; (f)
made or committed to make any capital expenditures in excess of USD100,000; (g)
become subject to any guaranty; (h) granted any increase in the compensation
payable or to become payable to directors, officers or employees (including,
without limitation, any such increase pursuant to any severance package, bonus,
pension, profit-sharing or other plan or commitment); (i) entered into any
agreement which would be a material agreement, or amended or terminated any
existing material agreement; (j) been named as a party in any Litigation, or
become the focus of any investigation by any government or regulatory agency or
authority; (k) declared or paid any dividend or other distribution with respect
to its capital stock; or (l) experienced any other event or condition of any
character which has had, or could reasonably be expected to have, a Material
Adverse Effect on NVPL.

 

4.13Taxes.

 

(a)             all Taxes payable by NVPL (if any) have been fully and timely
paid or are fully provided for;

 

(b)             neither NVPL nor any Person on behalf of or with respect to NVPL
has executed or filed any agreements or waivers extending any statute of
limitations on or extending the period for the assessment or collection of any
Tax. No power of attorney on behalf of NVPL with respect to any Tax matter is
currently in force;

 

(c)             NVPL is not a party to any Tax-sharing agreement or similar
arrangement with any other party (whether or not written), and NVPL has not
assumed any Tax obligations of, or with respect to any transaction relating to,
any other Person, or agreed to indemnify any other Person with respect to any
Tax;

 

(d)             no Tax Return concerning or relating to NVPL or its operations
has ever been audited by a government or taxing authority, nor is any such audit
in process or pending, and NVPL has not been notified of any request for such an
audit or other examination. To the Knowledge of Investor, no claim has been made
by a taxing authority in a jurisdiction where Tax Returns concerning or relating
to NVPL or its operations have not been filed, that it is or may be subject to
taxation by that jurisdiction;

 

(e)             NVPL has never been included in any consolidated, combined, or
unitary Tax Return; and

 

(f)              NVPL has complied in all material respects with all applicable
Laws relating to the payment and withholding of Taxes, and has duly and timely
withheld from employee salaries, wages and other compensation, and has paid over
to the appropriate taxing authorities, all amounts required to be so withheld
and paid over for all periods under all applicable laws.

 

4.14       Environmental Matters. (a) No real property used by NVPL presently or
in the past has been used to manufacture, treat, store, or dispose of any
hazardous substance and such property is free of all such substances such that
the condition of the property is in compliance with applicable Environmental
Laws; (b) NVPL is in compliance with all Environmental Laws applicable to NVPL
or its business as a result of any hazardous substance utilized by NVPL in its
business or otherwise placed at any of the facilities owned, leased or operated
by NVPL, or in which NVPL has a contractual interest; (c) NVPL has not received
any complaint, notice, order, or citation of any actual, threatened or alleged
noncompliance by NVPL with any Environmental Laws; and (d) there is no
Litigation pending or threatened against NVPL with respect to any violation or
alleged violation of the Environmental Laws, and there is no reasonable basis
for the institution of any such Litigation.

 

 

 



 9 

 

 

4.15             Financial Statements. The Financial Statements shall: (a) have
been prepared in accordance with the books of account and records of NVPL; (b)
fairly present, and are true, correct and complete statements in all material
respects of NVPL’s financial condition and the results of its operations at the
dates and for the periods specified in those statements; and (c) have been
prepared in accordance with International Financial Reporting Standards
consistently applied with prior periods.

 

4.16       Absence of Undisclosed Liabilities. Other than as disclosed in the
Financial Statements, NVPL does not have any Liabilities. None of NVPL nor
Investor has any Knowledge of any circumstances, conditions, events or
arrangements which may hereafter give rise to any Liabilities of NVPL.

 

4.17       Employment Agreements; Employee Benefit Plans and Employee Payments.
NVPL is not a party to any bonus, pension, profit sharing, deferred
compensation, incentive compensation, stock ownership, stock purchase, phantom
stock, retirement, vacation, severance, disability, death benefit,
hospitalization, medical or other plan, arrangement or understanding (whether or
not legally binding) under which NVPL currently has an obligation to provide
benefits to any current or former employee, officer, director, consultant or
advisor of NVPL (collectively, “Benefit Plans”).

 

4.18       Assets & Liabilities. NVPL has good, clear and marketable title to
all the tangible properties and tangible assets reflected in the Financial
Statements as being owned by NVPL or acquired after the date thereof which are,
individually or in the aggregate, material to NVPL’s business (except properties
sold or otherwise disposed of since the date thereof in the ordinary course of
business), free and clear of all material liens.

 

4.19       Disclosure. No representation or warranty of NVPL or Investor
contained in this Agreement, and no statement, report, or certificate furnished
by or on behalf of Investor to the Company pursuant hereto or in connection with
the transactions contemplated hereby, contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein or therein not misleading or omits to state a
material fact necessary in order to provide the Company with full and proper
information as to the business, financial condition, assets, liabilities, or
results of operation of NVPL and the value of the properties or the ownership of
NVPL.

 

4.20       Further Representations and Warranties. The Investors (by their
respective signatures) further hereby represent and warrant to the Company that:

 

a.       They understand that the shares of the Company Common Stock
(collectively, the “Securities”) to be issued to them pursuant to this Agreement
HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR ANY STATE SECURITIES AGENCIES AND NO REGISTRATION
STATEMENT HAS BEEN FILED WITH ANY REGULATORY AGENCY;

 

b.       They are not an underwriter and would be acquiring the Securities
solely for investment for his or her own account and not with a view to, or for,
resale in connection with any distribution within the meaning of the federal
securities act, the state securities acts or any other applicable state
securities acts;

 

c.       They are not a person in the United States of America and at the time
the buy order was originated, were outside the United States of America and are
not a citizen of the United States (a “U.S. person”) as that term is defined in
Regulation S of the Securities Act and was not formed by a U.S. person
principally for the purpose of investing in securities not registered under the
Securities Act;

 

d.       They understand the speculative nature and risks of investments
associated with the Company, and confirm that the acquisition of the Securities
would be suitable and consistent with their investment program and that their
financial position enables him or her to bear the risks of this investment;

 

e.       To the extent that any federal, and/or state securities laws shall
require, they hereby agree that any securities acquired pursuant to this
Agreement shall be without preference as to assets;



f.       The certificate for shares of the Securities will contain a legend that
transfer is prohibited except in accordance with the provisions of Regulation S;

 

 

 



 10 

 

 

g.       They have had the opportunity to ask questions of the Company and have
received all information from the Company to the extent that the Company
possessed such information, necessary to evaluate the merits and risks of any
investment in the Company. Further, they acknowledge receipt of: (1) all
material books, records and financial statements of the Company; (2) all
material contracts and documents relating to the proposed transaction; (3) all
documents and reports filed with the Commission; and, (4) an opportunity to
question the appropriate executive officers or partners;

 

h.       They have satisfied the suitability standards and securities laws
imposed by the government of the respective country he or she resides;

 

i.       They have adequate means of providing for their current needs and
personal contingencies and have no need to sell the Securities acquired in the
foreseeable future (that is at the time of the investment, they can afford to
hold the investment for an indefinite period of time);

 

j.       They have sufficient knowledge and experience in financial matters to
evaluate the merits and risks of this investment and further, are capable of
reading and interpreting financial statements. Further, they are “sophisticated
investors” as that term is defined in applicable court cases and the rules,
regulations and decisions of the United States Securities and Exchange
Commission;

 

k.        The offer and sale of the Securities referred to herein is being made
outside the United States within the meaning of and in full compliance with
Regulation S;

 

l.       They are not a U. S. person within the meaning of Regulation S and are
not acquiring the Shares for the account or benefit of any U. S. person;

 

m.       They hereby agree not to engage in any hedging transactions involving
the securities described herein unless in compliance with the Securities Act and
Regulation S promulgated thereunder; and

 

n.       They agree to resell such Securities only in accordance with the
provisions of Regulation S, pursuant to registration under the Securities Act,
or pursuant to an available exemption from registration.

 

 

ARTICLE V
Additional Agreements

 

5.1       Survival of the Representations and Warranties. The representations
and warranties and covenants set forth in Article III and Article IV of this
Agreement shall survive the Closing until the expiration of twelve (12) months
from the Closing Date. No claim for indemnity with respect to breaches of
representations and warranties may be brought by any party hereto, other than a
claim for fraud or intentional misrepresentation, after expiration of the
applicable survival period therefore as set forth in this Section 5.1.

 

5.2       Investigation. The representations, warranties, covenants and
agreements set forth in this Agreement shall not be affected or diminished in
any way by any investigation (or failure to investigate) at any time by or on
behalf of the party for whose benefit such representations, warranties,
covenants and agreements were made. All statements contained herein or in any
schedule, certificate, exhibit, list or other document required to be delivered
pursuant hereto, shall be deemed to be representations and warranties for
purposes of this Agreement; provided, that any knowledge or materiality
qualifications contained herein shall be applicable to such other documents.

 

5.3       General Confidentiality. Each of the parties hereto will treat and
hold as such all of the Confidential Information of the other party, refrain
from using any of the Confidential Information except in connection with this
Agreement, and unless there is a closing on the Exchange, deliver promptly to
the owner of such Confidential Information or destroy, at the request and option
of the owner of the Confidential Information, all tangible embodiments (and all
copies) of the Confidential Information which are in its possession. In the
event that any of the parties is requested or required (by oral question or
request for information or documents in any legal proceeding, interrogatory,
subpoena, civil investigative demand, or similar process) to disclose any
Confidential Information, that party will notify the affected party promptly of
the request or requirement so that the affected party may seek an appropriate
protective order or waive compliance with the provisions of this Section 7.1.
If, in the absence of a protective order or the receipt of a waiver hereunder,
any of the parties is, on the advice of counsel, compelled to disclose any
Confidential Information to any tribunal or else stand liable for contempt, that
Party may disclose the Confidential Information to the tribunal; provided,
however, that the disclosing party shall use its commercially reasonable efforts
to obtain, at the request of the affected party, an order or other assurance
that confidential treatment will be accorded to such portion of the Confidential
Information required to be disclosed as the affected party shall designate. The
foregoing provisions shall not apply to any Confidential Information which is
generally available to the public immediately prior to the time of disclosure.

 

 

 



 11 

 

 

5.4       Tax Treatment. Neither the Company nor Investors will knowingly take
any action, written or otherwise, which would result in the transactions
contemplated by this Agreement not being accounted for as tax-free exchange
under the Code.

 

5.5       General. In case at any time after the Closing Date any further action
is necessary to carry out the purposes of this Agreement, each of the parties
will take such further action (including the execution and delivery of such
further instruments and documents) as the other party reasonably may request,
all at the sole cost and expense of the requesting party.

 

ARTICLE VI

Closing; Deliveries; Conditions Precedent

 

6.1       Closing; Effective Date. All proceedings taken and all documents
executed at the Closing shall be deemed to have been taken, delivered and
executed simultaneously, and no proceeding shall be deemed taken nor documents
deemed executed or delivered until all have been taken, delivered and executed.

 

6.2       Deliveries

 

(a)At Closing, the Company shall deliver the following documents to the Investor
Representative:

 

(i)              a certificate, dated the Closing Date, signed by the directors
of the Company setting forth that: (i) authorizing resolutions were adopted by
all the directors of the Company approving the acquisition of the Sold NVPL
Stock by the Company from the Investors in consideration of 140,000,000 shares
of the Company Common Stock in aggregate to the Investors and the Exchange under
the terms and conditions of this Agreement; and (ii) the Company’s transfer
agent has been authorized to issue the shares of the Company Common Stock to the
Investors in accordance with Section 2.4 hereof (the aggregate of which
represents the Consideration) and the other documents contemplated hereby and
the transactions contemplated hereby and thereby.

 

(ii)            the certificate referred to in Section 6.3(d).

 

(b)             At Closing, the Investor Representative and NVPL shall deliver
the following documents to the Company:

 

(i)              A power of attorney executed by the Investors appointing the
Investor Representative as attorney-in-fact to negotiate and execute this
Agreement and any amendments thereto on behalf of the Investors;

 

(ii)            the NVPL Certificates or Records representing all of the Sold
NVPL Stock (i.e. 100% of the issued and outstanding shares of NVPL Ordinary
Stock);

 

(iii)          a certificate from a director or the company secretary of NVPL,
as of a recent date, as to the good standing of NVPL and certifying its
Memorandum and Articles of Association;

 

(iv)           certificates, dated the Closing Date, signed by a director of
NVPL setting forth that authorizing resolutions were adopted by NVPL’s Board of
Directors approving the transfer of all the Sold NVPL Stock to the Company, this
Agreement and the other documents contemplated hereby and the transactions
contemplated hereby and thereby;

 

(v)             the Financial Statements; and

 

(vi)           the certificates referred to in Section 6.4(d).

 

 

 



 12 

 

 

6.3       Conditions Precedent to the Obligations of NVPL and the Investors.
Each and every obligation to consummate the transactions described in this
Agreement and any and all liability of NVPL and the Investors to the Company
shall be subject to the following conditions precedent:

 

(a)             Representations and Warranties True. Each of the representations
and warranties of the Company contained herein or in any certificate or other
document delivered pursuant to this Agreement or in connection with the
transactions contemplated hereby shall be true and correct in all material
respects as of the Closing Date with the same force and effect as though made on
and as of such date.

 

(b)             Performance. The Company shall have performed and complied in
all material respects with all of the agreements, covenants and obligations
required under this Agreement to be performed or complied with by them on or
prior to the Closing Date.

 

(c)             No Material Adverse Change. Except as expressly permitted or
contemplated by this Agreement, no event or condition shall have occurred which
has adversely affected or may adversely affect in any respect the condition
(financial or otherwise) of the Company between the date of execution of this
Agreement and the Closing Date.

 

(d)             The Company’s Certificate. The Company shall have delivered to
Investor a certificate dated the Closing Date and signed by a director of the
Company, certifying that the conditions specified in Sections 6.3(a), (b) and
(c) above have been fulfilled.

 

(e)             Consents. The Company shall have obtained all authorizations,
consents, waivers and approvals as may be required to consummate the
transactions contemplated by this Agreement.

 

6.4       Conditions Precedent to the Obligations of the Company. Each and every
obligation of the Company to consummate the transactions described in this
Agreement and any and all liability of the Company to NVPL and the Investors
shall be subject to the fulfillment of the following conditions precedent:

 

(a)             Representations and Warranties True. Each of the representations
and warranties of NVPL and the Investors contained herein or in any certificate
or other document delivered pursuant to this Agreement or in connection with the
transactions contemplated hereby shall be true and correct in all material
respects as of the Closing Date with the same force and effect as though made on
and as of such date.

 

(b)             Performance. NVPL and the Investors shall have performed and
complied in all material respects with all of the agreements, covenants and
obligations required under this Agreement to be performed or complied with by it
on or prior to the Closing Date.

 

(c)             No Material Adverse Change. Except as expressly permitted or
contemplated by this Agreement, no event or condition shall have occurred which
has adversely affected or may adversely affect in any respect the condition
(financial or otherwise) of NVPL between the date of execution of this Agreement
and the Closing Date.

 

(d)             Investor’s Certificates. NVPL and the Investor Representative
shall have delivered a certificate or Records addressed to the Company, dated
the Closing Date, certifying that the conditions specified in Sections 6.4(a),
(b) and (c) above have been fulfilled.

 

(e)             Consents. NVPL and the Investors shall have obtained all
authorizations, consents, waivers and approvals as may be required to consummate
the transactions contemplated by this Agreement, including but not limited to
those with respect to any material agreement of NVPL.

 

(f)              Due Diligence Review. The Company shall have completed within
thirty (30) days from the date of this Agreement of its due diligence
investigation of NVPL to its satisfaction.

 

(g)             Financial Statements. NVPL shall have delivered to the Company
the Financial Statements. The Financial Statements shall: (a) have been prepared
in accordance with the books of account and records of NVPL; (b) fairly present,
and are true, correct and complete statements in all material respects of NVPL’s
financial condition and the results of its operations at the dates and for the
periods specified in those statements; and (c) have been prepared in accordance
with US GAAP consistently applied with prior periods.

 

 

 



 13 

 

 

6.5       Best Effort. Subject to the terms and conditions provided in this
Agreement, each of the parties shall use their respective best efforts in good
faith to take or cause to be taken as promptly as practicable all reasonable
actions that are within its power to cause to be fulfilled those of the
conditions precedent to its obligations or the obligations of the other parties
to consummate the transactions contemplated by this Agreement that are dependent
upon its actions, including obtaining all necessary consents, authorizations,
orders, approvals and waivers.

 

6.6       Termination. This Agreement and the transactions contemplated hereby
may be terminated at any time prior to the occurrence of the Closing by the
mutual consent of the parties hereto; (b) by the Company, if the Closing has not
occurred on or prior to April 1, 2018, or such other date as may be agreed to by
the parties hereto (such date of termination being referred to herein as the
“Termination Date”), provided the failure of the Closing to occur by such date
is not the result of the failure of the party seeking to terminate this
Agreement to perform or fulfill any of its obligations hereunder; (c) by NVPL or
any Investor solely with respect to such Investor and NVPL Ordinary Stock held
by such Investor at any time at or prior to Closing in such Investor’s sole
discretion if (i) any of the representations or warranties of the Company in
this Agreement are not in all material respects true, accurate and complete or
if the Company breaches in any material respect any covenant contained in this
Agreement, provided that such misrepresentation or breach is not cured within
fourteen (14) days after notice thereof, but in any event prior to the
Termination Date or (ii) any of the conditions precedent to the Company’s
obligations to conduct the Closing have not been satisfied by the date required
thereof; or (d) by the Company at any time at or prior to Closing in its sole
discretion if (i) any of the representations or warranties of Investor in this
Agreement are not in all material respects true, accurate and complete or if
Investor breaches in any material respect any covenant contained in this
Agreement, provided that such misrepresentation or breach is not cured within
fourteen (14) days after notice thereof, but in any event prior to the
Termination Date or (ii) any of the conditions precedent to the obligation of
NVPL and or the Investor to conduct the Closing have not been satisfied by the
date required thereof. If this Agreement is terminated pursuant to this Section
6.6, written notice thereof shall promptly be given by the party electing such
termination to the other party and, subject to the expiration of the cure
periods provided in clauses (c) and (d) above, if any, this Agreement shall
terminate without further actions by the parties and no party shall have any
further obligations under this Agreement.

 

6.7       Shares Issuance. Within Thirty (30) days after the Closing, the
Company shall take all necessary steps to issue and deliver to the Investor
Representative the share certificates evidencing the Company Common Stock
issuable in the names of the respective Investors for the respective number of
shares to which such Investors are entitled pursuant to Section 2.4 hereof.

 

ARTICLE VII

Miscellaneous

 

7.1       Notices. Any notice, demand, claim or other communication under this
Agreement shall be in writing and delivered personally or sent by certified
mail, return receipt requested, postage prepaid, or sent by facsimile or prepaid
overnight courier to the parties at the addresses as follows (or at such other
addresses as shall be specified by the parties by like notice):

 



If to the Company: NOBLE VICI GROUP, INC.   1 Raffles Place, #33-02   One
Raffles Place Tower One   Singapore 048616   Attn: Secretary     If to Investor:
To the address set forth below such Investor’s signature    

 

Such notice shall be deemed delivered upon receipt against acknowledgment
thereof if delivered personally, on the third business day following mailing if
sent by certified mail, upon transmission against confirmation if sent by
facsimile and on the next business day if sent by overnight courier.

 

7.2       Entire Agreement; Incorporation. This Agreement and the documents and
instruments and other agreements among the parties hereto as contemplated by or
referred to herein contain every obligation and understanding between the
parties relating to the subject matter hereof and merges all prior discussions,
negotiations, agreements and understandings, both written and oral, if any,
between them, and none of the parties shall be bound by any conditions,
definitions, understandings, warranties or representations other than as
expressly provided or referred to herein. All schedules, exhibits and other
documents and agreements executed and delivered pursuant hereto are incorporated
herein as if set forth in their entirety herein.

 

 

 



 14 

 

 

7.3       Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors, heirs, personal
representatives, legal representatives, and permitted assigns.

 

7.4       Assignment. This Agreement may not be assigned by any party without
the written prior consent of the other party. Subject to the preceding sentence,
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

 

7.5       Waiver and Amendment. Any representation, warranty, covenant, term or
condition of this Agreement which may legally be waived, may be waived, or the
time of performance thereof extended, at any time by the party hereto entitled
to the benefit thereof, and any term, condition or covenant hereof (including,
without limitation, the period during which any condition is to be satisfied or
any obligation performed) may be amended by the parties thereto at any time. Any
such waiver, extension or amendment shall be evidenced by an instrument in
writing executed on behalf of the party against whom such waiver, extension or
amendment is sought to be charged. No waiver by any party hereto, whether
express or implied, of its rights under any provision of this Agreement shall
constitute a waiver of such party’s rights under such provisions at any other
time or a waiver of such party’s rights under any other provision of this
Agreement. No failure by any party thereof to take any action against any breach
of this Agreement or default by another party shall constitute a waiver of the
former party’s right to enforce any provision of this Agreement or to take
action against such breach or default or any subsequent breach or default by
such other party.

 

7.6       No Third Party Beneficiary. Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any Person
other than the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns, any
rights or remedies under or by reason of this Agreement, except as otherwise
provided herein.

 

7.7       Severability. In the event that any one or more of the provisions
contained in this Agreement, or the application thereof, shall be declared
invalid, void or unenforceable by a court of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect and the
application of such provision to other Persons or circumstances will be
interpreted so as reasonably to effect the intent of the parties hereto. The
parties further agree to replace such invalid, void or unenforceable provision
with a valid and enforceable provision that will achieve, to the extent
possible, the economic, business and other purposes of such invalid, void or
unenforceable provision.

 

7.8       Expenses. Except as otherwise provided herein, each party agrees to
pay, without right of reimbursement from the other party, the costs incurred by
it incident to the performance of its obligations under this Agreement and the
consummation of the transactions contemplated hereby, including, without
limitation, costs incident to the preparation of this Agreement, and the fees
and disbursements of counsel, accountants and consultants employed by such party
in connection herewith.

 

7.9       Headings. The table of contents and the section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of any provisions of this Agreement.

 

7.10       Other Remedies; Injunctive Relief. Except as otherwise provided
herein, any and all remedies herein expressly conferred upon a party will be
deemed cumulative with and not exclusive of any other remedy conferred hereby,
or by law or equity upon such party, and the exercise by a party of any one
remedy will not preclude the exercise of any other remedy. The parties hereto
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that subject
to Section 7.13 hereof, the parties shall be entitled to seek an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in any court in the state of Delaware, this
being in addition to any other remedy to which they are entitled at law or in
equity. In any action at law or suit in equity to enforce this Agreement or the
rights of the parties hereunder, the prevailing party in any such action or suit
shall be entitled to receive a reasonable sum for its attorneys’ fees and all
other reasonable costs and expenses incurred in such action or suit.

 

7.11       Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Facsimile signatures
shall be deemed valid and binding.

 

7.12       Governing Law. This Agreement has been entered into and shall be
construed and enforced in accordance with the laws of the State of Delaware,
without reference to the choice of law principles thereof.

 

 

 



 15 

 

 

7.13       Jurisdiction and Venue. This Agreement shall be subject to the
exclusive jurisdiction of the courts of the State of Delaware. The parties to
this Agreement agree that any breach of any term or condition of this Agreement
shall be deemed to be a breach occurring in the State of Delaware by virtue of a
failure to perform an act required to be performed in the State of Delaware and
irrevocably and expressly agree to submit to the jurisdiction of the courts of
the State of Delaware for the purpose of resolving any disputes among the
parties relating to this Agreement or the transactions contemplated hereby. The
parties irrevocably waive, to the fullest extent permitted by law, any objection
which they may now or hereafter have to the laying of venue of any suit, action
or proceeding arising out of or relating to this Agreement, or any judgment
entered by any court in respect hereof brought in the State of Delaware, and
further irrevocably waive any claim that any suit, action or proceeding brought
in the State of Delaware has been brought in an inconvenient forum.

 

7.14       Participation of Parties. The parties hereby agree that they have
consulted their respective counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding,
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.

 

7.15       Further Assurances. The parties hereto shall deliver any and all
other instruments or documents reasonably required to be delivered pursuant to,
or necessary or proper in order to give effect to, all of the terms and
provisions of this Agreement including, without limitation, all necessary stock
powers and such other instruments of transfer as may be necessary or desirable
to transfer full and complete ownership of the Sold NVPL Stock to the Company or
the issuance of the applicable Securities to the Investors for the
Consideration, as the case may be, free and clear of any liens or encumbrances.

 

7.16       Publicity. No public announcement or other publicity concerning this
Agreement or the transactions contemplated hereby shall be made without the
prior written consent of both the Company and Investor as to form, content,
timing and manner of distribution. Nothing contained herein shall prevent any
party from making any filing required by federal or state securities laws or
stock exchange rules of the United States of America.

 

7.17       No Solicitation. None of NVPL, Investor nor the Company shall
authorize or permit any of its officers, directors, agents, representatives,
managers, members, agents, or advisors to solicit, initiate or encourage or take
any action to facilitate the submission of inquiries, proposals or offers from
any person relating to any matter concerning any merger, consolidation, business
combination, recapitalization or similar transaction involving NVPL or the
Company, respectively, other than the transaction contemplated by this Agreement
or any other transaction the consummation of which would or could reasonably be
expected to impede, interfere with, prevent or delay the Exchange or which would
or could be expected to dilute the benefits to each of the parties of the
transactions contemplated hereby. Investor and the Company will immediately
cease and cause to be terminated any existing activities, discussions and
negotiations with any parties conducted heretofore with respect to any of the
foregoing.

 

 

[REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY]

 

 

 



 16 

 

 

IN WITNESS WHEREOF, the parties hereto have each executed and delivered this
Agreement as of the day and year first above written.

 

 

NOBLE VICI GROUP, INC.

 

 

 

By: /s/ Eldee Wai Chong Tang

       Eldee Wai Chong Tang, Chief Executive Officer

 

NOBLE VICI PRIVATE LIMITED

 

By: /s/ Eldee Wai Chong Tang

 

Print Name: Eldee Wai Chong Tang

 

Its: Chief Executive Officer

 

 

 

 

[REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY]

 

 

 



 17 

 

 

INVESTOR

 

 

______________________________________

Signature

 

 

 

Eldee Wai Chong Tang_

Print Name

 

 

 

1,000,001

No. of NVPL Ordinary Shares

 

 

Address:

 

1 Raffles Place #33-02

One Raffles Place Tower One

Singapore 048616

Singapore

 

 

[REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY]

 

 

 



 18 

 